    Case 3:19-md-02885-MCR-GRJ Document 334 Filed 05/15/19 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       PENNSACOLA DIVISION

IN RE: 3M COMBAT ARMS EARPLUG :                  Case No.: 3:19md2885-MCR-GRJ
PRODUCTS LIABILITY LITIGATION            :
                                         :
                                         :       Judge: M. Casey Rodgers
This Document Relates to Case No.        :       Magistrate Judge Gary R. Jones
3:19-cv-01374, Zhang v. 3M Company et al :
                                         :

                           NOTICE OF APPEARANCE

      W. Lewis Garrison, Jr. of the law firm of Heninger Garrison Davis, LLC,

hereby enters his appearance as counsel for Plaintiff in the individual action

transferred to this MDL styled Zhang v. 3M Company et al, Case No. 3:19-cv-01374-

MCR-GRJ. Please direct all future correspondence and pleadings in the Master

Docket of MDL 2885 and the above-named individual action to the undersigned at

the address shown below.


   Submitted on May 15, 2019

                                   /s/W. Lewis Garrison, Jr.
                                   W. Lewis Garrison, Jr.
                                   Heninger Garrison Davis LLC
                                   2224 1st Avenue North
                                   Birmingham, AL 35203
                                   205-326-3336
                                   taylor@hgdlawfirm.com
                                   Attorney for Plaintiff



                                         1
    Case 3:19-md-02885-MCR-GRJ Document 334 Filed 05/15/19 Page 2 of 2




                          CERTIFICATE OF SERVICE

      In compliance with Rule 5.1(F) of the Local Rules of the United States District

Court Northern District of Florida, I hereby certify that a true and correct copy of

the foregoing was electronically filed via the Court’s CM/ECF system, which will

automatically serve notice of this filing via email to all registered counsel of record.

      Submitted on May 15, 2019

                                               /s/ W. Lewis Garrison, Jr.




                                           2
